Citation Nr: 0614201	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  99-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sciatica, claimed 
as secondary to service-connected multiple retained foreign 
bodies in the area of the lumbosacral spine.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the low back, characterized as 
multiple retained foreign bodies in the area of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan, while jurisdiction 
of the claims file comes to the Board from the RO located in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The competent, probative medical evidence does not show 
the veteran has sciatica associated with his service-
connected residuals of a shell fragment wounds of the lumbar 
spine.  

2.  The veteran's residuals of a shell fragment wound to the 
low back is not manifested by the history and objective 
findings of a moderately severe muscle injury.  His residual 
scar is superficial and nontender.


CONCLUSIONS OF LAW

1.  Secondary service connection is not warranted for 
sciatica.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's residuals of a shell fragment wound 
to the low back, characterized as multiple retained foreign 
bodies in the area of the lumbosacral spine, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.55, 4.56, 4.73 Diagnostic Code 5320 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sciatica

The veteran has argued that he has sciatica as a result of 
his residuals of a shell fragment wound and that service 
connection is therefore warranted on a secondary basis.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

A November 1997 VA examination report shows that the examiner 
indicated that the veteran had chronic sciatica possibly 
secondary to irritation from one of veteran's retained shell 
fragments.  In contrast, a November 2000 VA examination 
report reflects that the examiner noted that based on the 
location of the retained foreign body, it was not likely that 
the veteran's sciatica complaints were related to his 
service-connected disability.  The Board issued a remand 
memorandum in this matter in August 2003 seeking 
clarification as to whether the veteran was diagnosed with 
sciatica and, if so, whether this was related to his 
disability.  In December 2004, the veteran was examined and 
this VA examination report indicates that the examiner could 
not offer an opinion without resorting to speculation absent 
additional testing.  The necessary testing was performed 
later that month and the resulting electromyogram report 
indicates that there was no evidence of lumbar radiculopathy 
or lumbar spinal stenosis.  Instead, the veteran's symptoms 
were determined to be demyelinating polyneuropathy most 
likely due to diabetes mellitus (as the veteran is also 
service connected for diabetes mellitus, secondary service 
connection was established for this disability via an October 
2005 rating decision).  As the competent, probative medical 
evidence shows the veteran does not have sciatica associated 
with his service-connected residuals of a shell fragment 
wounds of the lumbar spine, secondary service is not 
warranted and this appeal is denied.




Increased Rating for Residuals of Shell Fragment Wound

On September 18, 1966, the veteran received multiple shrapnel 
wounds while stationed in the Republic of Vietnam.  He was 
initially treated aboard the USS Iwo Jima and discharged back 
to duty on October 2, 1966.  Due to additional complaints, he 
was subsequently evacuated from the combat zone and was 
admitted to the naval hospital in San Francisco on October 
13, 1966.  He was treated with conservative therapy (bed 
rest, local heat, analgesics, and muscle relaxants) and 
laboratory studies demonstrated no nerve root involvement and 
that no shrapnel fragments were in a position near the spinal 
cord.  He was found fit for duty on November 20, 1966.  After 
discharge he was service-connected for a moderate muscle 
disability as a result of his in-service injury to his 
lumbosacral spine area.  See November 1970 rating decision.

In September 1997 the veteran filed his current claim seeking 
an increased rating.  The veteran's residuals of a shell 
fragment wound is rated under Diagnostic Code 5320, which 
applies to residuals of injury to muscle group XX, namely the 
muscles arising from spinal area that affect postural support 
of the body and lateral movements of the spine.  Diagnostic 
Code 5320 provides for a higher 40 percent disability rating 
for a moderately severe muscle disability of the lumbar 
region.  38 C.F.R. § 4.73, Diagnostic Code 5320 (2005).

A moderately severe disability of muscles is: (i) Type of 
injury: through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2005).

The veteran complains of pain and restricted movement that he 
feels is not properly compensated by his current disability 
rating.  For the following reasons, the Board finds that the 
veteran is not entitled to an increased rating.

From a review of the evidence, there is a history of in-
service hospitalization and treatment for less than two weeks 
at which time the veteran was released back to duty.  His 
subsequent complaints of back pain, determined to be myalgia, 
resulted in his being evacuated from the combat zone and he 
was again hospitalized for a week for conservative treatment.  
The records indicate his puncture wounds were healing nicely.  
There is no evidence that the veteran had prolonged 
infection, sloughing of soft parts, or intramuscular scaring 
due to his wounds to his lumbar spine area.  Moreover, there 
was no evidence of a missile track through one or more muscle 
groups, loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles.

Likewise, the current evidence fails to demonstrate 
consistent complaints of cardinal signs and symptoms of 
moderately-severe muscle disability, evidence of inability to 
keep up with work requirements, or objective findings 
indicative of a moderately severe muscle disability.  The 
evidence shows the veteran has pain associated with his 
lumbar muscle disability.  However, the evidence shows he had 
normal gait, normal strength, and intact muscle tone and 
coordination.  While he had slight to moderate decreased 
motion of the lumbar spine, the evidence shows no increased 
limitation of function due to pain, fatigue, weakness or lack 
of endurance upon repetitive use.  Regardless, the veteran's 
current rating as a moderate muscle injury contemplates 
impairment and definite weakness of the muscle.  This 
objective evidence, while indicative of some loss of function 
and pain/tenderness of the lumbar spine area, does not 
approximate a disability picture contemplated for a rating in 
excess of that currently assigned.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The evidence 
shows that the veteran demonstrated slight to moderate 
limitation of function of the lumbar spine and as such, a 
higher rating under diagnostic codes regarding limitation of 
motion is not warranted (pain and decreased function are 
contemplated in the veteran's current 20 percent disability 
rating).  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5236 
(2005), 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The evidence shows the veteran has a relatively superficial 
scar that is small and round with mild tissue loss in depth.  
Under the criteria in effect prior to August 30, 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.    The April 1997 and the February 2002 
VA examination reports indicate the veteran's scar was not 
tender.  A separate disability rating therefore is not 
warranted.

Finally, the Board finds that the disability under 
consideration does not warrant referral for the assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).  Pursuant to 38 C.F.R. § 3.321 (b), in exceptional 
cases where schedular evaluations are found to be inadequate, 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability may be assigned.  The governing norm is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
the veteran's disability resulted in frequent periods of 
hospitalization.  The veteran has indicated that he has 
increased lumbar pain with manual labor.  However, it bears 
emphasis that the degrees of disability in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the grades of 
disability.  Under these circumstances, it is the Board's 
conclusion that the veteran's muscle disability picture does 
not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm. 

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claims prior to the enactment of 
current law addressing the duty to notify and assist.  
However, the veteran was subsequently notified by letter in 
February 2004 of the evidence necessary substantiate his 
increased rating claim and the secondary service connection 
claim.  He was also informed of the evidence he was expected 
to provide, the evidence VA would seek, and requested to 
submit any evidence he had pertinent to his claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  It is clear from the veteran's active 
role in the adjudication of his claim and by his evidentiary 
arguments that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process.  See also August 2005 correspondence.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
criteria for establishing a rating in his secondary service 
connection claim.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Despite 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
weight of the evidence is against the veteran's increased 
rating claim and his secondary service connection claim, any 
questions as to any appropriate effective dates to be 
assigned or the disability rating for the claimed sciatica 
are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as private medical evidence, has been associated with the 
claims file.  As the veteran has not identified evidence or 
authorized VA to obtain evidence any additional evidence 
pertinent to this claim, no further assistance to the veteran 
regarding development of evidence is required.


ORDER

Secondary service connection for sciatica is denied.

An increased rating for residuals of a shell fragment wound 
to the low back, characterized as multiple retained foreign 
bodies in the area of the lumbosacral spine, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


